 In the Matter of IOWA ELECTRIC LIGHT AND POWER COMPANYandLocALUNION No. 275 OF INTERNATIONAL UNION OF OPERATING ENGINEERSAND INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNIONNo. 931 OF INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS ANDINTERNATIONAL BROTHERHOOD OF ELECTRICAI, WORKERSCase No. RE-51-Decided December 22, `191Jurisdiction:electric utility industry.Investigation and Certification of Representatives:existence of question:stipulation as to; policies of Act best effectuated by proceeding to a determina-tion of a jurisdictional dispute between affiliates when parent union's refusalto make a determination of their claims left them without means of adjudicat-ing the controversy ; elections necessary.Units Appropriatefor CollectiveBargaining:elections directed among (1) allemployees of the Cedar Rapids power plant, with specified inclusions, and (2)all employees of the Cedar Rapids District, exclusive of the power plant,, andwith other specified inclusions and exclusions, determination of separate orsingle units dependent on results of elections.Mr.'T. Lowry Whittaker,for the Board.Mr. Frank C. Byers,of Cedar Rapids, Iowa, for the Company.Mr. John D. Randall,of Cedar Rapids, Iowa, for the OperatingEngineers.Mr. J. Harris Igou,of Austin, Minn., andMr. 0. N. Elliott,of CedarRapids, Iowa, for the I. B: E. W.MissMelvern R. Krelow,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by Iowa Electric Light and Power Com-pany, Cedar Rapids, Iowa, herein called the Company, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of the Company at Cedar Rapids, Iowa, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Edward G. Smith, Trial Examiner. Saidhearing was held at Cedar Rapids, Iowa, on September 29, 30, October1, 2, 3, 5, 6,-and 7, 1942.The Board, the Company, Local Union No.46 N. L. R. B., No. 32.230 IOWA ELECTRIC LIGTIT AND POWER COMPANY231275 of international Union of Operating Engineers and InternationalUnion of Operating Engineers, herein called the Operating Engineers,and Local Unioxi, No. 931 of International Brotherhood of ElectricalWorkers and International Brotherhood of Electrical Workers, hereincalled the I. B. E. W.,'appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial, Examiner'srulings made'at the hearing are free from prejudicial error and arehereby affirmed.On October 27, 28, and 29, 1942, the I. B. E. W., the Company, andthe Operating Engineers, respectively, filed briefs which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIowa Electric Light and Power Company, an Iowa corporationhaving its principal place of business in Cedar Rapids, 'Iowa, is en-gaged, principally, in the generation, transmission, sale, and distri-bution of electric energy.It also produces and distributes steam andfuel gas and operates an interurban electric railway known as theCedar Rapids- and Iowa City Railway. It carries on its operationsin an -area about 200 miles long, east and west, and 50 to 60 miles wide,north and south. In this area the Company operates, besides its elec-tric railway, 8 power plants for the generation of electricity, trans-mission lines, numerous local electrical distribution systems, and localdistribution gas pipe lines in 9 cities and towns.The Company servesapproximately 59,000 consumers of electricity, of which approximately44,900 are resident consumers.All of the electric power plants of theelectrical distribution systems are interconnected by transmission lines,so that power from each plant is available to and is drawn upon bythe Company's entire system.The Company's properties and operations are divided into 3 dis-tricts, namely, the Cedar Rapids District, Marshalltown District, andBoone District.The employees are grouped into classifications, thenumber, and to some extent, the scope of which vary in different lo-calitieswithin the districts.The employees number approximately840, of whom approximately 345 are involved in this proceeding.About 142 employees are in the Company's electric power plants, ap-proximately 144 in transmission, distribution, servicing, and.metering,and about 59 in gas plants, and in the distribution, servicing, and meter-ing of gas. 232DECISIONS OFNATIONALLABOR RELATIONS BOARDDuring the year preceding September 1, 1942, the Company pur-chased for use in its business coal, coke, steel, supplies, and other prod-ucts- and materials, valued at approximately $2,250,000, of which ap-proximately 60.percent was purchased in States other than Iowa, andshipped to the Company's various plants,in Iowa., The Company'sgross income during this period was approximately $6,500,000.'The Cedar Rapids power plant generates approximately, 70 percentof all electricity,,generated by the Company.For the year precedingSeptember 1, 1942, the Company purchased fuel and other productsand materials for use in connection with its Cedar Rapids power plantcosting approximately $675,000, of 'Which about $400,000 worth waspurchased outside Iowa and shipped to the Company's plant in CedarRapids.During the same period the Company purchased a substan-tial amount of equipment and material for use in connection with its,transmission lines throughout the system, of which about 60 percentwas purchased outside Iowa and shipped to Iowa.For the year preceding September 1, 1942, the Company's gross in-come from the sale of electricity generated at the Cedar Rapids power'plant was approximately $3,500,000, including $2,000,000 received forelectricity sold in Cedar Rapids.The Company is the sole distributorof electricity in Cedar Rapids, and in all other cities and towns whichit serves with electricity.The Company supplies and sell's electricitygenerated at all of its, electric power plants to interstate carriers, tointerstate means of communication, to companies engaged in interstatecommerce; and to Federal Government Agencies.The Company admits for the purposes of this proceeding that Wigengaged in commerce within the meaning of the National LaborRelations Act.II. THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers and its Local UnionNo. 275 'are labor organizations affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.International Brotherhood of ElectricalWorkers and' its LocalUnion No. 931 are labor organizations affiliated with the AmericanFederation of Labor, admitting to membership employees of the Com-pany-The parties stipulated that a question concerning representationhad arisen in that each union requested recognition and collective bar-gaining in units which conflict, and that the, Company refused suchrequests unless and until either union is certified` by the Board. IOWA ELECTRIC LIGHT AND POWER COMPANY=233At the hearing the parties stipulated that the jurisdictional disputebetween the I. B. E. W. and the Operating Engineers, both affiliatesof the American Federation of Labor, had been submitted, at the re-quest of the Company, to the officers of each International for settle-ment; that no settlement had been effected by such submission; and-that the American Federation of Labor, to which the dispute wasthereafter referred, had "refused to consider and make a determinationof the conflicting claims of the rival unions."The parties furtherstipulated that, since there is no other adequate or appropriate ma-chinery available for adjudicating the controversy, they desire that itbe resolved by the Board.Under these circumstances, we are of the-opinion and find that the purposes of the Act will best rbe effectuatedby proceeding to a determination of the= controversy.A report prepared by the Regional Director and introduced in evi-dence at the hearing indicates that the Operating Engineers repre-sents a substantial number of employees in the Cedar Rapids powerplant, the unit claimed by it to be appropriate;,and that the I. B. E. W.represents a substantial number of employees in the Cedar Rapids Dis-trict; which is the only portion of the Company's system for whichthe I. B. E. W. is not presently recognized as exclusive bargaining.representative.'We find that a question affecting commerce has arisen concerningthe representation of 'employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and, (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Operating Engineers contends.that all employees of the'CedarRapids power plant of the Company with certain inclusions andexclusions, noted below, is appropriate.The I. B. E. W. and theCompany urge that all employees of the Company with certain inclu-sions, and exclusions, also noted below, constitute an appropriateunit.The Company'smain officeis located in Cedar Rapids; Iowa, wherethe executive control of the Company is centered, the labor policiesof the Company are centralized, all contracts with reference to work-The Regional Director reported as follows :Operating Engineers:Sixty-five authorization cards dated between March and April1942, 56 of which bear names on the pay roll as of July 13, 1942,for the Cedar Rapidspower plant,which is the unit claimed by the OperatingEngineers.This pay roll lists78 employees in this plant,76 of whom are in the unit claimed by the OperatingEngineers as appropriate.1.B BTV : The I. B. E. W. submitted several types of cards, 5 petitions, and acharter, bearing apparently genuine signatures and dates from January 1941 to Sep-tember 1942.Sixty-six of these bear names of persons whose names appear on theCompany's pay roll submitted for the Cedar Rapids power plant ; 47 bear the names ofpersons whose names appear on the Company's pay roll for the Cedar Rapids District,exclusive of the Cedar Rapids power plant.There are approximately 375 employeesin the unit claimed by the I.B. E. W. as appropriate. 234DECISIONS OF NATIONIAL LABOR RELATIONS' BOARDjug conditions, hours of employment, and wages with regard to allemployees are executed and the general policies 'of the Company aredetermined.The wage scales and classifications are determined andset up by the. general office, which has formulated a plan establishing-relativewage scales for all employees throughout the system.Thevice president and general manager, who is located in the general of-fice, supervises the operations of -the Company-. . The Company has a -central load dispatcher who is stationed in the general office.The Company has three Districts : Cedar Rapids, Boone, and Mar-shalltown.Each district has an,.administrative'-head, known as thedistrict manager.Within each district are divisions, and each divisionhas an administrative head, known as a division manager.The divi-sion manager is responsible to the district manager, and the districtmanager, in turn, is,responsible to the vice president and generalmanager.The district managers may hire temporary employees oremployees needed in an emergency.However, their action requiresthe final approval of the general office.Grievances may be taken upwith the division manager, district manager, or the general office.-All employees are on the same hourly basis, and are engaged in similarduties throughout the system.There are occasional transfers of em-ployees from one division to another'and from one district to another.The history of collective bargaining in the Company's system revealsthat the Company has entered into contracts with a number of labororganizations covering various groups of employees. In August 1934,the Company entered into a written collective bargaining contractwith Association of Power House Employees of Cedar Rapids, Iowa,an organization of employees of the Company employed in and aboutits power plant in Cedar Rapids, herein called the Association, recog-nizing the Association as the bargaining agent of its members andfixing the wage rates and working conditions of employees in saidpower plant.The contract was renewed, or a new contract made, eachyear until October 1, 1940, when the last contract expired. -In April 1935, the Company entered into a written collective bar-gaining contract with Meter, Steam, and Transmission Association,an organization of employees of the Company in its transmissiondepartment at Cedar Rapids, the work of which includes street lightinband the transmission and metering of steam and electricity.Theoriginal agreement was described as a "continuing contract."Theorganization disbanded approximately 60 days prior to the hearingin this proceeding.It had, however, prior to its dissolution, carriedon little or no collective bargaining activities.-Sometime in January 1937, and several times thereafter,, up tolune25, 1937, representatives of the I., B. E. W. and the Company met.Asa result, on June 25, 1937, the Company entered into an agreement with IOWA ELECTRIC LIGHT AND- POWER COMPANY235the- I. B. E. W., through its Local Union No. 372, applicable to andfixing the wages and hours for "all work done by or for" the Companyin its Boone District by employees in certain stated occupational cate-gories.This-contract was for a,period of 1 year, but provided that it-should continue in full force and effect from year to year thereafterunless 90 days' written notice was given by either party of amendmentployees, in any department of the Company, who are not coveredby this Agreement or other Agreements between the Company andthe Brotherhood, desire the Brotherhood to represent them, therepresentatives of the parties hereto shall meet on ten (10) dayswritten notice from either party to the other or on a date mutuallyagreed on for the purpose of negotiating an agreement coveringagree, the points of difference shall be settled by arbitration in amanner as provided in this agreement. Should there be a ques-tion as to a majority of such employees desiring the Brotherhoodto represent them, this question is to be settled by the holding ofan election of such employees under the supervision of an agencyagreed upon by the parties hereto.The I. B. E. W. and the Company made three addenda to the agree-ment pursuant to said,provision ; the first, effective as of October 1,1937, applied to employees of the Company in its Perry Division; thesecond, effective as of December 1, 1937, applied to employees, of theCompany in its Jefferson Division ; and the third, effective as of May 1,-1938, applied to employees of the Company in its Marshalltown Dis-trict. , It appears, therefore, that the I. B. E. W.'s contract now coversall employees of the Company, with specified exclusions, with theexception of the employees in the Cedar Rapids District 2The agree-ment-and addenda-were in effect at the time of the hearing.In December 1940, members of the Association- held a meeting anddecided to join an organization affiliated with the American Federa-tion of Labor.At a membership meeting of the Association on orabout December 19, a majority of the members present applied formembership in the Operating Engineers International, and temporarylocal officers were elected.On December 21, application for a localcharter was made to the Operating Engineers International.A char-ter was. issued on January 2, 1941, with jurisdiction over the CedarRapids power plant employees, excluding those in supervisory or cleri'-2 The Company also has collectivebargainingcontracts with the International Associa-tion of Machinists,the Brotherhood of RailroadTrainmen,Track andBridgeMaintenanceWorkmen (Unaffiliated), and the I. B. E. W. covering various employees-of the Company'srailway.,The parties agree that the railway employees are not involved here. 236DECISIONS'OF NATIONAL LABOR RELATIONS 'BOARDcal capacities.At the same time the I. B. E. W. began -organizingin the Cedar Rapids District and made collective bargaining: demandsupon the Company. The Company refused the demands. On January15, 1941, Local No. 931 was chartered by the I. B. E. W. In Janu-ary 1941, the 'Operating Engineers requested the Company to,enterinto negotiations for collective bargaining.The Company refused onthe ground that due to the existing dispute between -the OperatingEngineers and the I. B. E. W. it could not negotiate With the Operat-ing Engineers at that time.On January 15, 1941, .the I. B. E. W.made further .demands upon the Company for collective ,bargaining.The, Company 'refused pending a determination of the appropriatebargaining unit.$As heretofore stated, the I. B. E. W. is at the present time recognized,by the Company in its contract ,as the exclusive representative of all-employees of the -Company other than those in the : Cedar RapidsDistrict.There is, therefore, no dispute as to the I. B. E. W.'s status.as,the exclusive representative of that group.In view of the evidence'that a substantial number, of the employees in the Cedar Rapids`power plant are members of the Operating Engineers, and in view,of the nature of collective bargaining between the Company and vari-ous labor organizations, including the I. B. E. W. and the Association,we find that the Cedar Rapids power plant employees may properlybe considered'as a separate unit or may be included with the employees'now represented by the I. B. E., W., for the purposes of collectivebargaining.Classification of employees-The Operating Engineers contends that the appropriate unit shouldinclude all employees of the Cedar Rapids power plant, excludingHerbeck, chief engineer, and Edward Jacks, 'the assistant engineer,guards, clericalworkers, construction, electricians, and electricalmeter testers.',The I. B. E. W.' contends that the appropriate unit should includeall production, generation, operation, transmission, distribution, main-tenance, service, meter, and construction employees of the Company,including all foremen, except those listed as superintendents and thoseclassified as chief engineers in the steam plants. It would excludetemporary common laborers who are hired for a few ,days to clean up3'JFebruary 1941 the Operating Engineers filed charges alleging that the Company hadengaged in unfair labor practices,inter ilea,in refusing to bargain with the Operating Engi-neers as the exclusive representative of,employees in the Cedar Rapids power plant.Aftercomplaint and hearing,the Board dismissed the charge relating to the alleged refusal to'bargain, finding that the Operating'Engineers had in effect withdrawn its request pending a'determination of the dispute between it and the I. B. E W. as to the representation question.The Board accordingly did not determine the appropriateness of any unit. SeeMutter ofIowa Electric Light and- Power'CompanyandInternational Union'of Operating Engineers,Local 275, affiliated with the A. F. of L.,38 N. L. It. B. 1124. ;'IOWA ELECTRICLIGHT ANDPOWER COMPANY237'on do, work of like character,office clerks,,sales representatives,watch-men, and guards.With, regard to, the electrical construction employees,,the. OperatingEngineers,contends than all should be excluded,with the exception of,three-maintenance electricians,on the ground that they,are,temporaryemployees not under the jurisdiction of Herbeck,,the chief,engineer,but' are.under the jurisdiction.of Howe, who has,charge of:all,con-struction electricians throughout the system.The I.B., E.W. con-tends-that these employees should,-be included.It appears that theyare engiged in installing,changing,and remodeling,the equipment,,which.work, in many instances,lasts many years.They"are under thejurisdiction, of Howe. and not Herbeck.We shall,_therefore,,excludethe electrical construction employees from the unit,alleged, by theOperating Engineers as appropriate.We. find that they should beincluded in, the, larger group, claimed by the'1.B. E. W.,The Operating;Engineers desires the inclusion of the. plant metermen, who work.in the power plant and make adj ustments, and, repairs-on water'meters,steam flow meters,. and combustion control,equip-ment.',, Hoowever,,it desires,the exclusion of the. electrical meter,testers.These, employees.do' not work regularly in the.power- plant,,but workthere only a part of the-time makimg tests, on, meters,and relays, and,such,adjustments as are'necessary.We- shall include the. plant meter-men, in the unit alleged by the Operating,Engineers as appropriate,,but conclude that the electrical meter testers should be included inthe larger group claimed by the'I.B. E. W.As heretofore stated, the Operating Engineers and the I. B. E. W.desire' the inclusion of` the foremen.The' Operating Engineers alsocontends'that Herbeck and Edward Ja'cks'should' be, excluded.The,I.B. E' W:,on the otherhand, contends-that Herbeck-, should be, ex-cluded but that Edward Jacks should be included.The record shows'that Jacks is Herbeck's assistant and "takes care of" all operationsand- all pipe work in the power plant.He has charge of the, routineoperation and maintenance of the plant and instructs,the employees'what to do with respect to Herbeck's orders.He gives orders entailing'changes from normal or routine operations'and notifies employeesof'tlieir transfer to different jobs.He performs-manual work, suchaswelding;pipe fitting,pulverizing,and repairwork.He has nopower to hire, discharge,promote, or,demote employees,but is, con-sulted withrespect to demotions,promotions,and subordinates'work,-and' he makes recommendationswith,respect thereto:We find thatthe, supervisory duties of Jacks are-sufficient to warrent his' exclusion.We shall,accordingly,exclude Jacks.The I.B. E. W. has bargainedwith the Company on behalf of all foremen,including line foremen ;fliey are coveredby theI.B. E. W.'s contract,and their duties are, 238DECISIONSOF'-NATIONALLABOR RELATIONS BOARDsuch -as to warrent their inclusion.We shall, therefore, include these,employees.In view of the absence of any question concerning representationamong the employees covered by the collective bargaining contractbetween the I. B. E. W. and the Company, we shall, accordingly, directthat the question concerning representation which has arisen beresolved by separate elections (1) among all employees of the CedarRapids power plant, including foremen, but excluding Herbeck andEdward Jacks, guards, clerical workers, electrical construction em-ployees, electrical meter testers, and temporary common laborers, todetermine whether they desire to be represented by ' the OperatingEngineers or by the I. B. E. W. for the purposes of collective bargain-ing, or by neither; and, (2) among all the employees of the CedarRapids District, exclusive of the power plant, including foremen and,line foremen, electrical construction employees, and electrical metertesters, but 'excluding guards, watchmen, sales representatives, officeclerks, temporary common laborers, and superintendents, to determinewhether- or not they desire to be represented by the I. B. E. W. Ifthe majority in each group select the I. B. E. W.,,they will therebyhave indicated their desire to be included in the unit covered by theI.B. E. W.'s contract and will be part of such unit and contract.If the employees of the Cedar Rapids power plant choose the Operat-ing Engineers, that group will constitute a separate appropriate unit.,DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National Labor,Relations Board by Section 9 (c) of the National Labor Relations-Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED -that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Iowa ElectricLight and Power Company, Cedar, Rapids, Iowa, separate electionsby secret ballot shall be conducted as early as possible, but, not later;than thirty (30) days from the date of this Direction of Elections,under the direction and supervision of the Regional Director for theEighteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of saidRules and Regulations; among. the following employees of the Com-pany who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Elections, including employees whodid not work during such pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the aIOWA ELECTRICLIGHT ANDPOWER COMPANY239polls, but excluding any employees` who have since quit or, been dis-charged for cause:(1) all employees of the Cedar Rapids power plant, including fore-men, but excluding Herbeck and Edward Jacks, guards, clericalworkers, electrical construction employees, electrical meter testers, andtemporary common laborers, to determine whether they desire to berepresented by Local Union No. 275 of International Union of Operat-ing Engineers and International Union of Operating Engineers, orby Local No. 931 of International Brotherhood of Electrical Workersand International Brotherhood of Electrical Workers, for the purposesof collective bargaining, or by neither; and(2) all employees of the Cedar Rapids District, exclusive of thepower plant, including foremen and line foremen, electrical construc-tion employees, and electrical meter testers, but excluding guards,watchmen, sales representatives, office clerks, temporary commonlaborers, and superintendents, to determine whether or not-they desireto be represented by Local No., 931 of International Brotherhood ofElectricalWorkers and International Brotherhood of ElectricalWorkers for the purposes of collective bargaining.